260 P.3d 835 (2011)
245 Or. App. 299
STATE of Oregon, Plaintiff-Appellant,
v.
Robin L. McCALL, Defendant-Respondent.
09102043; A145742.
Court of Appeals of Oregon.
Argued and Submitted July 26, 2011.
Decided August 31, 2011.
Janet A. Klapstein, Senior Assistant Attorney General, argued the cause for appellant. With her on the brief were John R. Kroger, Attorney General, and Mary H. Williams, Solicitor General.
Stephen R. Ensor, Corvallis, argued the cause for respondent. With him on the brief was Ringo Stuber Ensor & Hadlock.
Before ORTEGA, Presiding Judge, and SERCOMBE, Judge, and EDMONDS, Senior Judge.
PER CURIAM.
Reversed and remanded. State v. Wimber, 315 Or. 103, 843 P.2d 424 (1992).